Title: To James Madison from Charles B. Cochran, 4 October 1802 (Abstract)
From: Cochran, Charles B.
To: Madison, James


4 October 1802, Charleston. Resigns his commission as marshal for the district of South Carolina because of “the injury which my agricultural concerns have received from my close and constant attendance on the duties of my office.” Recommends his brother [Robert Elliott Cochran] to replace him.
 

   
   RC (DNA: RG 59, LAR, 1801–9, filed under “Cochran”). 2 pp.



   
   An undated letter from Robert E. Cochran to JM, soliciting the appointment, was probably sent at about the same time (ibid.; 1 p.).


